746 F.2d 456
117 L.R.R.M. (BNA) 2813, 102 Lab.Cas.  P 11,225
SCHEDULED SKYWAYS, INC., Appellee,v.NATIONAL MEDIATION BOARD, Appellant.
No. 83-2162.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1984.Decided Oct. 26, 1984.

On Appeal from the United States District Court for the Western District of Arkansas;  H. Franklin Waters, Chief Judge.
John C. Hoyle and Robert A. McCullough, Washington, D.C., for appellant.
Jefferson Kirby, III, Atlanta, Ga., for appellee.
Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
On September 10, 1984, the Air Line Pilots Association withdrew its objections to the National Mediation Board's order, 10 NMB No. 158 (September 13, 1983), dismissing ALPA's application for certification as collective-bargaining representative of the flight-deck crew members employed by Scheduled Skyways, Inc.  Accordingly, the Board's order of September 13, 1983, has become final.


2
The question of the Board's previous action, in which only one member took part, is therefore moot.  This appeal, raising the question of the previous action's validity, is hereby dismissed as moot, and this cause is remanded to the District Court with directions to vacate its judgment, to the extent that it held that action by one member of the Board was invalid.  567 F. Supp. 171.


3
Our order does not disturb our previous opinion and judgment in No. 83-1941.  738 F.2d 339.


4
It is so ordered.